Citation Nr: 1210660	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  00-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 3, 2003 through August 3, 2011.  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD from August 4, 2011.

3.  Entitlement to an effective date prior to August 4, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1979 and from December 1990 to July 1991.  He served in the Southwest Asia Theater from December 25, 1990 to June 22, 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2005, the Veteran testified at a personal hearing before an undersigned Veterans Law Judge at the RO.  In January 2007, the Board remanded the issues to the RO for further evidentiary development.  In January 2008, the Veteran testified at a videoconference hearing before another undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.  In an August 2008 three-member panel decision, the Board, in relevant part, denied an initial rating in excess of 30 percent for PTSD prior to March 3, 2003; granted an initial 50 percent rating for PTSD from March 3, 2003; and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

The Veteran appealed the increased initial rating for PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Joint Motion for Partial Remand (Joint Motion), the Court vacated the portion of the Board's August 2008 decision that denied an initial rating in excess of 30 percent for PTSD prior to March 3, 2003; and denied an initial rating in excess of 50 percent for PTSD from March 3, 2003, and remanded those issues to the Board for readjudication.  In May 2010, the Veteran's attorney filed a motion for another hearing before the Board in light of the amount of time that had lapsed since the prior Board hearings.  In a November 2010 decision, the Board denied the motion for a new hearing and denied entitlement to an initial rating in excess of 30 percent for PTSD prior to March 3, 2003.  The issues of entitlement to an initial rating in excess of 50 percent for PTSD from March 3, 2003 and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities were remanded for further evidentiary development.  

In an October 2011 rating decision, the RO granted a 70 percent initial rating for PTSD, effective August 4, 2011 and granted entitlement to a total disability rating based on individual unemployability due to service-connected disability, effective August 4, 2011.  In November 2011, the Veteran's attorney filed a motion for another Board hearing at the local RO.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Veteran's attorney filed a notice of disagreement with the effective date assigned in the October 2011 rating decision for the grant of a total disability rating based on individual unemployability due to service-connected disabilities.  However, he has not been provided with a statement of the case on the issue.  In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999). Accordingly, the Board is required to remand the issue.  
Additionally, the Board observes that the law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  If, as in this case, two hearings are held before different Veterans Law Judges on the same issues, then the matter must be decided by a three-member panel of Veterans Law Judges.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The Court recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Board procedure states that a veteran should be afforded the opportunity for another hearing before a Veterans Law Judge who will be the third member of the panel decision that is ultimately issued in the case.  Since the Veteran's attorney has essentially filed two motions for another Board hearing, at the local RO, the Board finds that the Veteran's intent is clear in this case and delaying the case for an in-house letter for clarification on the question is not necessary.  Consequently, pursuant to the Court's holding in Arneson, the Veteran should be scheduled for either an in-person or a videoconference hearing on the issues on appeal before a third Veterans Law Judge so a panel may be constituted to adjudicate his appeal.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issue of entitlement to an effective date prior to August 4, 2011 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, so that the Veteran may have the opportunity to complete an appeal on the issue (if he so desires) by filing a timely substantive appeal.  

2.  Schedule the Veteran for a Travel Board or videoconference hearing, before a Veterans Law Judge, at the RO and provide him the appropriate scheduling notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_______________________________		____________________________
	K. A. BANFIELD					ROBERT E. SULLIVAN	
         Veterans Law Judge					   Veterans Law Judge
     Board of Veterans' Appeals			         Board of Veterans' Appeals



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

